PER CURIAM.
Morrell Frazier filed this motion to dismiss the appeal by his wife from a judgment rejecting her demands for a separation, child custody, alimony pendente lite, and injunctive relief relating to community property. Frazier contends the appeal is now moot as he has obtained a final divorce from his wife in a separate action.
The motion is without merit. Although there may be additional reasons for denying the motion, of primary concern is the showing by appellant that the divorce judgment relied on by appellee is not a definitive judgment. There is presently pending a motion for new trial, and delays for appeal have not yet begun to run. The motion to dismiss is overruled.